Title: To Alexander Hamilton from Robert Troup, [19 January 1791]
From: Troup, Robert
To: Hamilton, Alexander


[Albany, January 19, 1791]
My dear friend
About an hour ago the election of Senator was brought on in the assembly. Burr succeeded by a decided majority. He has a decided Majority also in the Senate. The thing therefore may be considered as settled. The twistings, combinations, and maneuvers to accomplish this object are incredible. I was this moment attending a court of Chancery. The Chancellor is singularly happy. It would take a quire of paper to give you a minute detail of our present situation. We are going headlong into the bitterest opposition to the Genl Government. I pity you Most sincerly, for I know that you have not a wish but what is combined with the solid honor & interests of America. Delenda est carthago is the maxim applied to your administration. My advice to you is to continue as you have done—preface all your reports with the readiness upon which they are grounded. The time will come when your enemies will blush they are in opposition to you.
As to myself I believe I shall withdraw from politics for the present. I am disgusted to my heart.
God bless you
Rob Troup
19 Jan. 1791
A Hamilton Esq

2 oClock P: M.
P.S. Since writing the above Swartwout has been with me. The Senate he says concurred in Burr’s appointment. There were but 4 Votes for Schuyler—Gansevoort, Patroon, Micheau and Livingston voted for him. Fonda & Schuyler were absent. Swartwout is my author. If Fonda & Schuyler had been present things would not have been altered.
R T
